UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-2049



VALERIE DARBE,

                                            Plaintiff - Appellant,

          versus


WILLIAM M. DALEY, as and in his capacity as
Secretary of Commerce,

                                             Defendant - Appellee.




                            No. 00-2474



VALERIE DARBE,

                                            Plaintiff - Appellant,

          versus


NORMAN Y. MINETA, Secretary, United States De-
partment of Commerce,

                                             Defendant - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge; Albert V. Bryan, Jr., Senior District Judge. (CA-99-850-A,
CA-00-1162-A)
Submitted:    May 31, 2001                    Decided:   June 6, 2001


Before WILKINS, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Valerie Darbe, Appellant Pro Se. Leslie Bonner McClendon, OFFICE
OF THE UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Valerie Darbe appeals the district court’s orders denying

relief on her employment discrimination actions.    We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   Darbe v. Daley, No. CA-99-850-A; Darbe v. Mineta, No. CA-

00-1162-A (E.D. Va. June 9, 2000; July 19, 2000; Oct. 13, 2000).

We deny Darbe’s motion to supplement the record and we dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.



                                                             AFFIRMED


                                2